Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Thomas G. Leone, A.J.], entered April 13, 2009) to review a determination of respondent. The determination terminated petitioner from the position of police officer.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Martoche, J.P, Smith, Fahey, Garni and Pine, JJ.